                                      United States Bankruptcy Court
                                        Northern District of Ohio
In re:                                                                                Case No. 20-11967-jps
Daniel D. Prosowski                                                                   Chapter 7
Helena Prosowski
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0647-1          User: admin                  Page 1 of 2                  Date Rcvd: Apr 15, 2020
                              Form ID: 309A                Total Noticed: 41


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 17, 2020.
db/db          +Daniel D. Prosowski,    Helena Prosowski,    1130 Meister Road,     Lorain, OH 44052-5112
26541446       +Alexander Zolli MD,    2173 North Ridge Rd E,     Suite A,    Lorain, OH 44055-3400
26541455       +CTR for Vasc/Thoracic Med Surgery,     2173 North Ridge Road, E,     Suite A,
                 Lorain, OH 44055-3400
26541449       +Carrington Mortgage Services,    P.O. Box 3489,     Anaheim, CA 92803-3489
26541450       +Cleveland Clinic,    9500 Euclid Avenue,    Cleveland, OH 44195-0002
26541452       +Community Health Partners,    3700 Kolbe Road,     Lorain, OH 44053-1611
26541453       +Community Hospitalists,    P.O. Box 72233,     Cleveland, OH 44192-0002
26541456       +Drs. Russell, Berkebile & Assoc.,     P.O. Box 678950,     Dallas, TX 75267-8950
26541458       +ER Med Svcs of Lorain, Inc.,    P.O. Box 636283,     Cincinnati, OH 45263-6283
26541457       +Edward & Mercy Wright,    309 West 29th St,     Lorain, OH 44055-1111
26541459       +FFCC,    24700 Chagrin Blvd,   Beachwood, OH 44122-5647
26541460       +FFCC,    24700 Chagrin Blvd, #205,    Beachwood, OH 44122-5630
26541462       +GenPath,    481 Edward H Ross Drive,    Elmwood Park, NJ 07407-3118
26541461       +Gene & Sharon Henderson DDS,    1270 Abbe Road, North,      Elyria, OH 44035-1649
26541463       +Hospital Medical Practices,    11100 Euclid Avenue,     Cleveland, OH 44106-1716
26541464       +Liberty Mutual Insurance,    P.O. Box 1848,     Warrenville, IL 60555-7848
26541465       +Life Care Ambulance,    640 Cleveland Street,     Elyria, OH 44035-4104
26541467       +Lorain Municipal Court,    200 W Erie Ave,     Lorain, OH 44052-1606
26541466       +Lorain Municipal Court,    200 West Erie Avenue,      Lorain, OH 44052-1606
26541468       +Mercy Health Center,    3700 Kolbe Road,    Lorain, OH 44053-1611
26541470       +Neb Doctors of Northeast Ohio,     PO Box 922189,    Norcross, GA 30010-2189
26541471       +Ohio Bureau of Motor Vehicles,     P.O. Box 182081,    Columbus, OH 43218-2081
26541474      ++REGIONAL PATHOLOGY ASSOCIATES,     PO BOX 385,    LORAIN OH 44052-0385
               (address filed with court: Regional Pathology Associates,        630 East River Street,
                 Elyria, OH 44035)
26541479       +Thomas George Associates, LTD,     P.O. Box 30,    East Northport, NY 11731-0030
26541480        University Hospital,    P.O. Box 1400,    Belfast, ME 04915
26541482       +Western Alliance Bank,    P.O. Box 742628,     Cincinnati, OH 45274-2628
26541483       +ZACHARY T MCKENDRICK, Esq.,    471 East Broad Street, 12 Floor,      Columbus, OH 43215-3806

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: docket@ohbksource.com Apr 15 2020 23:19:14       William J. Balena,
                 Balena Law Firm LLC,   30400 Detroit Road,    Suite 106,    Westlake, OH 44145
tr              EDI: QDOSIMON.COM Apr 16 2020 03:03:00      David O. Simon, Trustee,    55 Public Square,
                 Suite 2100,   Cleveland, OH 44113-1902
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Apr 15 2020 23:20:18       Cynthia J. Thayer,
                 US Department of Justice,    201 Superior Avenue,   Suite 441,    Cleveland, OH 44114-1234
26541448        EDI: CAPITALONE.COM Apr 16 2020 03:03:00      Capital One Bank USA,    15000 Capital One Drive,
                 Richmond, VA 23238
26541447       +EDI: CAPITALONE.COM Apr 16 2020 03:03:00      Capital One,    Attn: President,    P.O. Box 6492,
                 Carol Stream, IL 60197-6492
26541451       +EDI: CAPIO.COM Apr 16 2020 03:03:00      Cleveland Clinic Physicians,    PO Box 89410,
                 Cleveland, OH 44101-6410
26541469       +E-mail/Text: PBS-Provider-Services@mercy.com Apr 15 2020 23:21:37
                 Mercy Health Physicians Lorain,    P.O. Box 630827,    Cincinnati, OH 45263-0827
26541472        EDI: PRA.COM Apr 16 2020 03:03:00      Portfolio Recovery Assoc.,    120 Corporate Blvd, #100,
                 Norfolk, VA 23502
26541955       +EDI: PRA.COM Apr 16 2020 03:03:00      PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
26541473       +E-mail/Text: BankruptcyMail@questdiagnostics.com Apr 15 2020 23:21:45        Quest Diagnostics,
                 500 Plaza Dr,   Secaucus, NJ 07094-3656
26541476       +E-mail/Text: dl-csgbankruptcy@charter.com Apr 15 2020 23:21:51       Spectrum,
                 2027 West 25th Street,    Cleveland, OH 44113-4113
26541477       +EDI: RMSC.COM Apr 16 2020 03:03:00      Synchrony Bank,    200 Crossing Blvd,
                 Bridgewater, NJ 08807-2861
26541478       +EDI: WTRRNBANK.COM Apr 16 2020 03:03:00      Target,    1000 Nicollet Mall,
                 Minneapolis, MN 55403-2542
26541481       +E-mail/Text: BKRMailOps@weltman.com Apr 15 2020 23:21:03       Weltman Weinberg & Reis Company,
                 323 West Lakeside Avenue, East,    Cleveland, OH 44113-1009
                                                                                               TOTAL: 14

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
26541454         Credit First, NA,   6275 Eastland Rd
26541475         Sams Club,   P.O. Box 965005
cr*             +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                             TOTALS: 2, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.



           20-11967-jps   Doc 9     FILED 04/17/20      ENTERED 04/18/20 00:17:53            Page 1 of 4
District/off: 0647-1                  User: admin                        Page 2 of 2                          Date Rcvd: Apr 15, 2020
                                      Form ID: 309A                      Total Noticed: 41


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 17, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 15, 2020 at the address(es) listed below:
              David O. Simon, Trustee   david@simonlpa.com, dosimon@ecf.axosfs.com
              William J. Balena   on behalf of Debtor Helena Prosowski docket@ohbksource.com,
               janet@ohbksource.com
              William J. Balena   on behalf of Debtor Daniel D. Prosowski docket@ohbksource.com,
               janet@ohbksource.com
                                                                                            TOTAL: 3




          20-11967-jps          Doc 9       FILED 04/17/20            ENTERED 04/18/20 00:17:53                    Page 2 of 4
Information to identify the case:
Debtor 1              Daniel D. Prosowski                                               Social Security number or ITIN        xxx−xx−8293
                      First Name    Middle Name     Last Name                           EIN _ _−_ _ _ _ _ _ _
Debtor 2              Helena Prosowski                                                  Social Security number or ITIN        xxx−xx−8218
(Spouse, if filing)
                      First Name    Middle Name     Last Name                           EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court             Northern District of Ohio
                                                                                        Date case filed for chapter 7 4/13/20
Case number:          20−11967−jps


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                  About Debtor 1:                                    About Debtor 2:

1.      Debtor's full name                        Daniel D. Prosowski                                Helena Prosowski

2.      All other names used in the
        last 8 years

3.     Address                                1130 Meister Road                                      1130 Meister Road
                                              Lorain, OH 44052                                       Lorain, OH 44052

4.     Debtor's attorney                      William J. Balena                                     Contact phone (440) 365−2000
                                              Balena Law Firm LLC
       Name and address                       30400 Detroit Road                                    Email: docket@ohbksource.com
                                              Suite 106
                                              Westlake, OH 44145

5.     Bankruptcy trustee                     David O. Simon, Trustee                               Contact phone (216) 621−6201
                                              55 Public Square
       Name and address                       Suite 2100                                            Email: david@simonlpa.com
                                              Cleveland, OH 44113−1902
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




       20-11967-jps                Doc 9          FILED 04/17/20         ENTERED 04/18/20 00:17:53                       Page 3 of 4
Debtor Daniel D. Prosowski and Helena Prosowski                                                                         Case number 20−11967−jps


6. Bankruptcy clerk's office                    United States Bankruptcy Court                                 Hours open:
                                                Howard M. Metzenbaum U.S. Courthouse                           9:00 AM − 4:00 PM
    Documents in this case may be filed at this 201 Superior Avenue
    address. You may inspect all records filed Cleveland, OH 44114−1235                                        Contact phone 216−615−4300
    in this case at this office or online at
    www.pacer.gov.
    www.ohnb.uscourts.gov.                                                                                     Date: 4/15/20

7. Meeting of creditors                           May 21, 2020 at 09:30 AM                                     Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a later date.   341 Meeting, H.M.M. US
    questioned under oath. In a joint case,       If so, the date will be on the court docket.                 Courthouse, 201 Superior Ave,
    both spouses must attend. Creditors may
    attend, but are not required to do so.                                                                     6th Floor, Cleveland, OH 44114
                                                  *** Valid photo identification required ***
                                                  *** Proof of Social Security Number required ***


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                  Filing deadline: 7/20/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                            Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as          conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                             page 2




      20-11967-jps                 Doc 9         FILED 04/17/20              ENTERED 04/18/20 00:17:53                           Page 4 of 4
